Citation Nr: 0837468	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which granted a claim for service 
connection for PTSD and assigned an initial disability 
evaluation of 30 percent.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2008.  The transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of not more than an occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.22, 
4.114, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

Service connection was granted for PTSD in 2007, and a 30 
percent disability was assigned pursuant to 38 C.F.R. 
§ 4.130, DC 9411.  As this case involves the initial 
evaluation assigned for PTSD, the severity of that disability 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Fenderson and has determined 
that the evidence of record shows that the manifestations of 
the veteran's PTSD have been generally consistent since 
service connection was initially awarded.

Under DC 9411, the next-higher 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran reports disturbing memories, nightmares twice or 
more a week, avoidance behaviors, emotional numbing, 
hypervigilance, and exaggerated startle response.  He 
reported difficulty sleeping and testified that he checks the 
perimeter of his house, including all the doors and windows, 
inside and outside, every night.

The record contains no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  While there is some 
evidence of difficulty in establishing and maintaining 
effective work and social relationships and restrictive 
affect, the preponderance of the evidence does not support 
the claim.  

Specifically, the preponderance of the medical evidence, 
including a VA PTSD examination in 2007 and his private 
therapist's evaluations in 2007 and 2008 show that his PTSD 
does not more nearly approximate the criteria necessary for 
the 50 percent rating.

His statements to his therapist and the VA examiner, in 
addition to his hearing testimony, revealed that he was able 
to participate in meaningful interpersonal relationships with 
family members, including his wife of 30 years, his daughter, 
and his grandchild.  He testified that while he had only one 
friend, with whom he fished, he was a member of a fishing 
club and he occasionally would go out socially with his wife 
and her friends.  

While he denied having other friends and he stated that he 
found larger family functions "extremely stressful," he 
reflected that he did interact on a daily basis with business 
associates.  He testified that he was currently in technical 
sales and spent his workdays seeing customers and answering 
their questions about the products he sold.

The Board has also considered the veteran's Global Assessment 
of Functioning (GAF) score assigned in his VA examination and 
by his private therapist.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM IV)).  

The medical evidence reveals that the veteran's GAF has been 
reported as 50 and 55.  Specifically, while he was noted to 
have a restricted affect during his 2007 VA PTSD examination, 
his impairment was described as "moderate" with a GAF of 
50.  His private therapist, in February 2007 and again in 
February 2008, assessed his GAF at 55 and also described his 
PTSD as "moderate."

Under the DSM-IV, a GAF score between 51 and 60 represents 
"[m]oderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co- workers)."  A GAF of 41 
to 50 is indicative of "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.

The Board finds that the moderate symptoms described in the 
DSM-IV in connection with a GAF score of 55 more nearly 
equate with the veteran's symptoms and overall level of 
disability.  This is so because both his private therapist 
and the VA examiner, who assessed a GAF of 50, described his 
PTSD symptomatology as "moderate."  Further, an assessment 
of 50 is at the dividing line between serious and moderate 
symptoms, according to the DSM-IV.

The preponderance of the evidence suggests that the veteran's 
PTSD more closely approximates moderate symptoms as there are 
two evaluations of 55 in the record, in February 2007 and 
February 2008, while there is only one instance of a GAF 
score of 50.  Moreover, the moderate symptoms ascribed to the 
51 to 60 range are more synonymous with the other evidence of 
record regarding the veteran's level of disability than are 
the serious symptoms described with the GAF of 50.  

For example, the evidence shows that the veteran has few 
friends, a characteristic of the moderate DSM-IV symptoms, 
and not "no friends" described in the criteria for serious 
symptoms.  Likewise, the record shows that he is able to keep 
a job; however, the DSM-IV criteria for serious symptoms 
include the criterion of an inability to keep a job.  In sum, 
the evidence, taken as a whole, does not reveal 
symptomatology or impairment in functioning which would 
warrant a 50 percent or higher rating.  

The Board has considered the veteran's written statements and 
sworn testimony regarding his PTSD.  In particular, his 
belief that his disability picture is more severe than that 
contemplated by a 30 percent rating. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses. Layno, 6 Vet. App. at 
470. As a lay person, however, he is not competent to offer 
an opinion on medical diagnosis or causation, and the Board 
may not accept unsupported lay speculation with regard to 
medical issues. See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the veteran's belief that his symptoms 
are of such severity to warrant a higher rating, however, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record. 
Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than his 
assessment of the severity of his disability. 

Next, the evidence reveals that the veteran was unemployed, 
or was employed as a real estate agent part-time, when he 
filed this claim in January 2007.  See February 2007 
therapist's statement.  Therefore, the Board has considered 
whether referral for extraschedular rating is necessary.  
38 C.F.R. § 3.321(b)(1).  Criteria which warrant 
extraschedular consideration include evidence of frequent 
hospitalization or marked interference with employment 
associated with the service-connected disability.

The Board does not find, however, that referral for 
consideration of an extraschedular rating is warranted 
because the preponderance of the evidence reveals that the 
veteran's PTSD did not cause marked interference with 
employment or frequent periods of hospitalization.  A review 
of the record shows that the veteran has never been 
hospitalized for PTSD.  See February 2007 VA examination 
report.  

In addition, the veteran's PTSD has not caused marked 
interference with employment.  His private therapist noted 
that the veteran worked for only 4 companies in 25 years.  
See February 2007 therapist evaluation.  He testified that he 
was able to hold managerial positions, although he preferred 
working independently.  In addition, he testified that he 
lost a job in 2006 due to corporate restructuring, not due to 
his PTSD symptomatology, and in his present job, which he had 
held since 2007, he worked with personnel at multiple stores 
of a national chain.  See January 2008 transcript at 9.  
Thus, the preponderance of the evidence shows that the 
veteran's PTSD does not warrant referral for an 
extraschedular evaluation.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the veteran associated assessments 
by his private therapist with his claims folder, and he was 
afforded a VA examination in February 2007.  He also 
presented testimony at a hearing before the undersigned 
Veterans Law Judge in 2008.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


